Citation Nr: 0004587	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  92-08 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on August 18, 1998, for ambulance 
services.

(The issues of an evaluation in excess of 30 percent for 
migraine headaches and for a compensable evaluation for 
bilateral pes planus are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to February 
1948.

This matter comes to the Board of Veterans' Appeals on appeal 
from a May 1999 decision by the Department of Veterans 
Affairs (VA) Medical Center (VAMC), Medical Administrative 
Services (MAS) division, in Tucson, Arizona, that denied the 
veteran's claim for reimbursement or payment of unauthorized 
ambulance expenses incurred on August 18, 1998. 


REMAND

The record shows that the veteran and his wife attended a 
hearing before the VAMC-MAS in Tucson, Arizona, in July 1999, 
with respect to this claim.  While the veteran was advised at 
the hearing, as well as in an earlier letter from the VAMC-
MAS in June 1999, that a decision would be made by medical 
center personnel based on the testimony and other evidence, 
there is no such decision on file.  It is thus not clear from 
the record whether a decision was made, but placed in another 
file such as the administrative records folder, or whether a 
decision was not made.  Pursuant to 38 C.F.R. § 19.37, 
evidence received by the agency of original jurisdiction 
prior to transfer of the record to the Board after an appeal 
has been initiated (including evidence received after 
verification has been completed) will be referred to the 
appropriate rating or authorization activity for review and 
disposition.  Since the hearing testimony presented in July 
1999 constitutes additional evidence on the issue of 
reimbursement for medical (ambulance) expenses incurred on 
August 18, 1998, such evidence must be reviewed by the VAMC-
MAS.  Consequently, since it is not clear from the record 
whether the VAMC-MAS made a decision following the July 1999 
hearing, the case must be referred to the VAMC-MAS for 
clarification and appropriate action in this matter.  
38 C.F.R. §§ 19.37, 19.31.  

In addition, it is noted in a June 1999 substantive appeal 
that the veteran requested a hearing before a traveling 
member of the Board.  Despite this request, it does not 
appear that such a hearing was ever scheduled.  Although a 
hearing was held by VAMC-MAS personnel in July 1999, the 
veteran has not indicated that this hearing satisfied his 
request for a Travel Board hearing.  Pursuant to 38 C.F.R. 
§ 20.700(a) (1999), a hearing on appeal will be granted to a 
veteran who requests a hearing and is willing to appear in 
person.  This includes Travel Board hearings.  See also 
38 U.S.C.A. § 7107(d)(1) (pertaining specifically to Board 
hearings).  Accordingly, clarification should be sought from 
the veteran as to whether he still desires to attend a Travel 
Board hearing and, if so, such a hearing should be scheduled.  
Id.

Accordingly, this case is REMANDED to the RO for referral to 
the VAMC-MAS for the following action:

1.  The VAMC-MAS should make certain that 
all records pertaining to the claim for 
payment or reimbursement of unauthorized 
medical expenses incurred on August 18, 
1998, are associated with the claims 
folder, including any pertinent records 
that may be in the administrative records 
folder. 

2.  The VAMC-MAS should seek 
clarification from the veteran as to 
whether he is requesting a Travel Board 
hearing at the regional office, and if he 
is, such a hearing should be scheduled.  
The veteran should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.702(b) 
(1999).

3.  Thereafter, if the VAMC-MAS has not 
already done so, it must reevaluate the 
evidence in its entirety to 


include the hearing testimony given by 
the veteran in July 1999, and enter a new 
determination with respect to whether 
reimbursement or payment of the ambulance 
expenses incurred on August 18, 1998, is 
warranted.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given a reasonable opportunity to 
respond.  Alternatively, in the event 
that the VAMC-MAS has already made a 
decision following the July 1999 hearing 
which was based on the complete record, 
it should ensure that copies of the 
determination and a Supplemental 
Statement of the Case (if appropriate) 
have been sent to the veteran and his 
representative and are present in the 
claims file.  It should also ensure that 
the veteran and his representative have 
been given a reasonable opportunity to 
respond to the SSOC (if appropriate).

Then, if a Travel Board hearing is not pending, the case 
should be returned to this Board for further appellate 
review, if appropriate.  The purpose of this remand is to 
develop the record.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




